ON MOTIONS FOR REHEARING AND/OR CLARIFICATION
PER CURIAM.
The following parties have moved for rehearing and/or clarification of our opinion dated May 30, 1990: appellants Kaye Pearson and Yachting Promotions, Inc., ap-pellee Seaboard Surety Company, and ap-pellees Helen Lewis and Robert Compton. We grant the motion in part, and therefore withdraw our opinion appearing in Kaye Pearson and Yachting Promotions, Inc. v. Seaboard Surety Company, 15 F.L.W. 1462 (Fla. 4th DCA May 30, 1990), and substitute the following.
We characterize the proceedings below as essentially a contract dispute among the promoters and participants in a commercial boat show held in Broward County, Florida. The various complaints involve numerous alleged causes of action concerning numerous plaintiffs and defendants. The crux of our decision is founded on the fact that there is still considerable judicial labor to be performed in the trial court, concerning some of those parties and some of those issues. However, as to appellant Kaye Pearson and appellee Seaboard Surety Company, we find that the judgments of the trial court are final judgments disposing of all issues against Pearson and in favor of Seaboard. Those judgments are affirmed.
As to the remaining parties and issues, having heard oral argument, and after considering Mendez v. West Flagler Association, Inc., 303 So.2d 1 (Fla.1974), we dismiss the remainder of the appeal.
ANSTEAD, STONE and POLEN, JJ., concur.